Citation Nr: 1611473	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, including as due to herbicide exposure.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, including as due to herbicide exposure.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, including as due to herbicide exposure.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, including as due to herbicide exposure.

6.  Entitlement to service connection for hypertension, including as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1970 to October 1981.  He also served in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for bradycardia, cardiomyopathy, status post-implantable cardioverter-defibrillator was deferred in an October 2010 rating decision, but has not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides when he went ashore to the Republic of Vietnam while on a Temporary Additional Duty special operations assignment in late summer of 1972 and was left there for over five weeks, and when he went ashore to undisclosed locations in Southeast Asia on four additional TAD special operations assignments during his active service as a fire control technician and ordnance mechanic.  See October 2014 Statement; July 2014 Substantive Appeal; July 2011 Notice of Disagreement; and VA Form 9, dated July 2, 2014.   

In one of his statements, the Veteran reported that he served in the Navy Reserves until approximately 2001.  See VA Form 9, dated July 2, 2014.  No service records from 1981 to 2001 are associated with the Veteran's claims file.  These records should be obtained on remand.

Further, regarding the Veteran's claims for diabetes mellitus, type II, and hypertension, the record suggests that they may have had their onset during his active service.  See June 1973 STR (reporting history of "blood dyscrasia" in family resulting in having too much sugar in their blood; concerned); September 1974 STR (reporting four-year history of attacks involving going completely black and waking up on deck shortly thereafter); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 576 (32nd ed. 2012) (defining "dyscrasia" as "synonymous with 'disease' or 'pathologic condition'"; defining "blood dyscrasia" as "a pathologic condition of the blood, usually referring to disorders of the cellular elements of the blood"); STRs showing blood pressure readings of 128/98 on August 7, 1981; 136/88 on September 30, 1981 (separation examination); 140/90 on undated record showing examination for obesity at Naval Regional Medical Center in Charleston, S.C.; and record dated February 3, 1980 (or 1981) noting a history of increased blood pressure.  

As the Veteran has not yet been afforded a VA examination regarding the specific disabilities on appeal, after completing the necessary development, VA should provide examinations on remand.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete service personnel records and service treatment records have been obtained, to include all clinical records, and all records related to his service in the Naval Reserves from 1981 to 2001.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Bandara, dated from January 1985 forward.

3.  After the above records have been obtained to the extent possible, schedule the Veteran for appropriate VA examinations for diabetes mellitus and hypertension.  

The examiner(s) should review the claims file, including this Remand, complete any necessary tests, and address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diabetes mellitus, type II, 
had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge and discuss the June 1973 STR reporting history of "blood dyscrasia" in family resulting in having too much sugar in their blood and the September 1974 STR reporting a four-year history of attacks involving going completely black and waking up on deck shortly thereafter.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any hypertension had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge and discuss the STRs showing blood pressure readings of 128/98 on August 7, 1981; 136/88 on September 30, 1981 (separation examination); 140/90 on an undated record/examination for obesity at the Naval Regional Medical Center in Charleston, S.C.; and the record dated February 3, 1980 (or 1981) noting a history of increased blood pressure.  

(c)  If it is determined that the Veteran's diabetes mellitus is related to service, then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension and/or peripheral neuropathy of the upper and lower extremities was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by his diabetes mellitus.  

The examiner(s) must provide a comprehensive report(s) including complete rationales for all opinions and conclusions reached.

4.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

